        Case 2:17-cr-00017-KS-MTP Document 71 Filed 09/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO. 2:17-cr-17-KS-MTP

STUART BRIAN NICKEY


                                  ORDER OF CONTINUANCE

        This cause having come before the Court on the motion of the defendant to continue this

matter [68], and the Government stating that it has no objection to the relief requested, and the

Court having considered said motion, finds that for the following reasons said motion is well taken

and is hereby granted, and that the period of delay shall be excluded in computing the time within

which the trial of this matter commence in accordance with the Speedy Trial Act, 18 U.S.C. §

3161.

        Also having duly considered the factors articulated in Title 18, Section 3161(h)(7)(B)(ii)

to determine the appropriateness of a continuance, the Court finds that a delay at this point will

not prejudice either party, and is warranted by the extraordinary circumstances posed by the

COVID-19 pandemic. The continuance will allow the Court the opportunity to test procedures that

will allow the trial to be conducted safely, and in accordance with Mr. Nickey’s rights under the

Sixth Amendment. Pursuant to Title 18, Section 3161(h)(7)(A) of the United States Code, the

ends of justice outweigh the best interests of the public and the defendant in a speedy trial in this

cause and are best served by granting the requested continuance.

        The Court finds that the defendant has specifically waived any speedy trial objections

heretofore arising or which may arise as a result of this requested continuance under the Speedy
       Case 2:17-cr-00017-KS-MTP Document 71 Filed 09/08/20 Page 2 of 2




Trial Act or the Constitution in the case at bar, finds that this motion should be granted for the

reasons described above.

       IT IS THEREFORE ORDERED that this matter be continued and reset to begin on

January 25, 2021, and that the period of delay shall be excluded in computing the time within

which the trial of this matter commence in accordance with the Speedy Trial Act, 18 U.S.C. §3161.

The Magistrate Judge will enter an Amended Trial Order herein.

       SO ORDERED this the ___8th___ day of September, 2020.




                                                      s/Keith Starrett________________
                                                    UNITED STATES DISTRICT JUDGE
